Faircloth, J.
(After stating the facts as above.) The only-question is, did the Judge have the power to allow the answer to be filed. In Hinton v. Deans, 75 N. C. 18, the defendant applied to His Honor to be allowed to add the plea of the statute of limitations, and we decided that it was discretionary and not a matter of right in the defen*8dant. In Heyer v. Beatty, 76 N. C. 28, we held that the defendant ought to be allowed -to amend his answer and make it what he intended it to be before the Justice, and that decision governs the present case, which involves the same question.
No error.
Per Curiam. Judgment-affirmed.